No. 99-31161
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-31161
                        Conference Calendar



KUMARALINGAM NAGALINGAM,

                                          Petitioner-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE;
MARTHA JORDAN,

                                          Respondents-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-763
                       - - - - - - - - - -
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Kumaralingam Nagalingam appeals from the district court’s

dismissal of his habeas corpus petition, filed pursuant to 28

U.S.C. § 2241, for lack of subject-matter jurisdiction.   The

permanent provisions of the Illegal Immigration Reform and

Immigrant Responsibility Act (“IIRIRA”) apply to the instant case

because the deportation proceedings against Nagalingam commenced

after April 1, 1997.   See Max-George v. Reno, No. 98-21090, 2000
WL 220502, at *2 n.3 (5th Cir. Feb. 24, 2000).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-31161
                                -2-

     Nagalingam was found deportable under 8 U.S.C.

§ 1227(a)(2)(A)(ii) based on his conviction for 26 counts of mail

fraud.   This court held in Max-George that “IIRIRA’s permanent

provisions eliminate § 2241 habeas corpus jurisdiction for those

cases that fall within [8 U.S.C.] § 1252(a)(2)(C).”   2000 WL
220502, at *4.   Because Nagalingam’s order of removal falls

within the requirements set forth in § 1252(a)(2)(C), the

district court lacked subject-matter jurisdiction to consider the

instant § 2241 petition.

     Accordingly, the district court’s judgment of dismissal is

AFFIRMED.   Nagalingam’s motion to expedite appeal is DENIED.